DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/26/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayr et al. US 2016/0045994 (hereafter--Jayr--) in view of Saeterbo et al. US 7,908,947 (hereafter--Saeterbo--).
Interpretation 1:
claim 1, Jayr discloses on Figure 13a a cutting tool (1) for use in turning, the cutting tool comprising: a tool bar (2); a cutting head located at the tool bar and including a cutting edge (inherently disposed on cutting insert 3); at least one strain gauge (732 or 734) located, in an axial position, closest to reference 21; and at least another strain gauge sensor (721, 722, 733, 731, 723, 724) arranged closer to the cutting edge than the strain gauge (732, 734) in an axial direction.  See Figure 13a for details.  Note that Jayr explicitly sets forth the use of strain gauge sensors for the measurement of deformation ([0007]; [0021]) and torsion ([0009]; [0014]) which are caused by cutting forces, more specific tangential cutting forces, when machining.  On paragraph [0062] Jayr explicitly discloses that deformation along the axis Y is primarily caused by a flexing Fc (or flexing force) that is the main effect of the cutting force exerted on the insert holder.  It is this flexing Fc (flexing force) or tangential cutting force that is primarily to be determined accurately in order to optimize the cutting parameters.  Accordingly, Jayr’s sensors measure flexion force or tangential cutting force by measuring the deformation of the tool.
Jayr fails to disclose that the sensor arranged closer to the cutting edge is an accelerometer.
Saeterbo teaches that it is well known in the art of machining to have an accelerometer (6) disposed close to a cutting edge of a tool. Note that the accelerometer 6, measures flexion and/or vibrations on the tool (by a processor as in column 6, lines 13-18).  This is explicitly disclosed on column 6, lines 10-13 of Saeterbo.  Note also that as per definition of accelerometer, the accelerometer measures acceleration or that involved in the vibration of a machine (https://www.bing.com/search?q=accelerometer%20DEFINITION&qs=n&form=QBRE&sp=-1 &ghc=1&pq=accelerometer%20definition&sc=8-4&sk=&cvid=319C3EC3AA3F4A719B471F2E84738B78).

Alternatively, it would also have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Jayr’s cutting tool with an additional accelerometer as taught by Saeterbo, for the added benefit of measuring vibration in addition to measuring strain or flexion.
In regards to claim 2, Jayr as modified discloses the cutting tool according claim 1, Jayr as modified also discloses that (inherently) a certain portion of the tool bar (of Jayr) along an axial direction of the tool bar is susceptible to a larger strain (when compared to another portion of the bar), than any other part of the tool bar, and wherein the strain gauge (732, 734 or 73, 74 of Jayr) is arranged at said certain portion (see also paragraph [0010] of Jayr).
In regards to claim 3, Jayr as modified discloses the cutting tool of claim 1, Jayr as modified also discloses a machine interface (21 of Jayr) for mounting the cutting tool at a turning machine, wherein a distance from the strain gauge (732, 734 of Jayr) to the cutting edge (on cutting insert 3 of Jayr) is larger than a distance from the strain gauge (732, 734 of Jayr) to the machine interface (21).  See Figure 13A of Jayr for details.
In regards to claim 4, Jayr as modified discloses the cutting tool of claim 1, Jayr as modified also discloses that the tool bar has a stiffness which transitions between a lower and a higher value at a certain location (i.e. location somewhere in between the cavities 51,41 and 11, 12 of Jayr) along the tool bar, where a material of the tool bar changes (note that there is a change in the material of the bar of Jayr where the cavities are located) and wherein a 
In regards to claim 5, Jayr as modified discloses the cutting tool of claim 1, Jayr as modified also discloses a machine interface (21 of Jayr) for mounting the cutting tool at a turning machine, wherein a distance from the accelerometer (accelerometer 6 of Saeterbo, now on position or near of 721, 722, 733, 731, 723, 724 of Jayr) to the machine interface (21 of Jayr) is larger than a distance from the accelerometer to the cutting edge (of cutting insert 3 of Jayr).
In regards to claim 6, Jayr as modified discloses the cutting tool of claim 5, Jayr as modified also discloses that the distance from the accelerometer (accelerometer 6 of Saeterbo, now on position or near of 721, 722, 733, 731, 723, 724 of Jayr) to the machine interface (21 of Jayr) is at least four times as long as the distance from the accelerometer to the cutting edge (of cutting insert 3 of Jayr), and wherein a distance from the strain gauge (734, 732 of Jayr) to the cutting edge (of cutting insert 3 of Jayr) is at least four times as large as a distance from the strain gauge (734, 732 of Jayr) to the machine interface (21 of Jayr) (since the strain gauges 734, 732 of Jayr are located closest to the machine interface 21).
In regards to claim 7, Jayr as modified discloses the cutting tool of claim 1, Jayr as modified also discloses that the strain gauge is capable of being arranged to measure strain indicative of bending of the tool bar in a radial direction relative to a work piece, or to measure strain indicative of bending of the tool bar in a tangential direction relative to the work piece (see at least paragraphs [0007]; [0009-0010]; [0014]; [0018]; [0021]; [0061-0062]).
In regards to claim 8, Jayr as modified discloses the cutting tool of claim 1, Jayr as modified also discloses a plurality of strain gauges (734, 732 of Jayr) are arranged to measure strain at the tool bar indicative of bending of the tool bar and a plurality of accelerometers (accelerometer 6 of Saeterbo, now substituted on at least two or more of 721, 722, 733, 731, 723, 724 of Jayr) are arranged to measure acceleration at the tool bar or at the cutting head 
In regards to claim 9, Jayr as modified discloses the cutting tool of claim 1, Jayr as modified also discloses a turning machine.
In regards to claim 10, Jayr as modified discloses the cutting tool of claim 9, Jayr as modified also discloses a processor (acquisition device as in paragraph [0080] of Jayr or control unit 8 of Saeterbo) capable of estimating (or measuring) deflection of the cutting edge based on output from the strain gauge and the accelerometer.
Interpretation 2:
In regards to claim 1, Jayr discloses on Figure 13a a cutting tool (1) for use in turning, the cutting tool comprising: a tool bar (2); a cutting head located at the tool bar and including a cutting edge (inherently disposed on cutting insert 3); at least one strain gauge (73, 74); located, in an axial position, closest to reference 21; and at least another strain gauge sensor (731) and wherein the sensor (731) is arranged closer to the cutting edge than the strain gauge (73, 74) in an axial direction of the tool bar.  See Figure 13a for details.  Note that there is a suggestion on Jayr, paragraph [0004] the need to monitor the cutting output parameters consisting in measuring the vibrations in the power absorbed by the spindle of the machine tool.  Note also that Jayr explicitly sets forth the use of strain gauge sensors for the measurement of deformation ([0007]; [0021]) and torsion ([0009]; [0014]) which are caused by cutting forces, more specific tangential cutting forces, when machining.  On paragraph [0062] Jayr explicitly discloses that deformation along the axis Y is primarily caused by a flexing Fc (or flexing force) that is the main effect of the cutting force exerted on the insert holder.  It is this flexing Fc (flexing force) or tangential cutting force that is primarily to be determined accurately in order to optimize the cutting parameters.  Accordingly, Jayr’s sensors measure flexion force or tangential cutting force by measuring the deformation of the tool.

Saeterbo teaches that it is well known in the art of machining to have an accelerometer (6) disposed close to a cutting edge of a tool. Note that the accelerometer 6, measures flexion and/or vibrations on the tool.  This is explicitly disclosed on column 6, lines 10-13 of Saeterbo.  Note also that as per definition of accelerometer, the accelerometer measures acceleration or that involved in the vibration of a machine (https://www.bing.com/search?q=accelerometer%20DEFINITION&qs=n&form=QBRE&sp=-1 &ghc=1&pq=accelerometer%20definition&sc=8-4&sk=&cvid=319C3EC3AA3F4A719B471F2E84738B78).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to substitute at least one or more of the sensors (721,722, 733, 731,723, 724) which are arranged closer to the cutting edge of Jayr, with another sensor (accelerometer of Saeterbo), in order to have a predictable result of measuring flexion and/or vibrations on the tool, as a person having ordinary skill in the art would have also recognize the need to know/measure the forces close to the cutting edge.
Alternatively, it would also have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Jayr’s cutting tool with an additional accelerometer for the added benefit of measuring vibration in addition to measuring strain or flexion.
In regards to claim 2, Jayr as modified discloses the cutting tool of claim 1, Jayr as modified also discloses that (inherently) a certain portion of the tool bar (of Jayr) along an axial direction of the tool bar is susceptible to a larger strain (when compared to another portion of the bar), than any other part of the tool bar, and wherein the strain gauge (73, 74 of Jayr) is arranged at said certain portion (see also paragraph [0010] of Jayr).
claim 5, Jayr as modified discloses the cutting tool of claim 1, Jayr as modified also discloses a machine interface (21 of Jayr) for mounting the cutting tool at a turning machine, wherein a distance from the accelerometer (accelerometer 6 of Saeterbo, now on position or near of 731 of Jayr) to the machine interface (21 of Jayr) is larger than a distance from the accelerometer to the cutting edge.
In regards to claim 7, Jayr as modified discloses the cutting tool of claim 1, Jayr as modified also discloses that the strain gauge is capable of being arranged to measure strain indicative of bending of the tool bar in a radial direction relative to a work piece, or to measure strain indicative of bending of the tool bar in a tangential direction relative to the work piece (see at least paragraphs [0007]; [0009-0010]; [0014]; [0018]; [0021]; [0061-0062]).
In regards to claim 9, Jayr as modified discloses the cutting tool of claim 1, Jayr as modified also discloses a turning machine.
In regards to claim 10, Jayr as modified discloses the cutting tool of claim 9, Jayr as modified also discloses a processor (acquisition device as in paragraph [0080] of Jayr or control unit 8 of Saeterbo) capable of estimating (or measuring) deflection of the cutting edge based on output from the strain gauge and the accelerometer.
Allowable Subject Matter
Claims 11-12 and 14-15 are allowed.
Response to Arguments
The Examiner notes that no additional arguments were filed with the Request for Continued Examination filed on 07/26/2021.  As such, the Examiner will re-address the arguments filed by the Applicant on: 11/04/2020 and 07/15/2021 by regurgitating the previous response as filed by the Examiner on 02/01/2021 and 07/15/2021.  
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. Applicant argues that there would have been no motivation for someone with ordinary skill in the art, absent Applicant’s teaching to remove any of the strain gauges of Jayr .
The Examiner disagrees and point Applicant to the rejection above for details.  As explained above Jayr discloses on Figure 13a a cutting tool (1) for use in turning, the cutting tool comprising at least one strain gauge (732, 734); and another strain gauge sensor (721, 722, 733, 731, 723, 724) and wherein the sensor (721,722, 733, 731,723, 724) is arranged closer to the cutting edge than the strain gauge (732, 734) in an axial direction.
Jayr fails to disclose that the sensor arranged closer to the cutting edge is an accelerometer.
Saeterbo discloses that it is well known in the art to have an accelerometer (6) disposed close to a cutting edge of a tool. Note that the accelerometer 6, measures flexion and/or vibrations on the tool.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to substitute at least one or more of the sensors (721,722, 733, 731,723, 724) arranged closer to the cutting edge of Jayr, with another sensor (accelerometer of Saeterbo), in order to have a predictable result of measuring flexion and/or vibrations on the tool.
The Examiner specifically points out to paragraph [0062] of Jayr where it explicitly discloses that for a turning operation, there is a deformation primarily caused by a flexing Fc that is the main effect of the cutting force exerted on the insert holder.  It is this flexing Fc or tangential cutting force that is primarily to be determined accurately in order to optimize the cutting parameter.  Accordingly there is some teaching or suggestion about measuring flexing force and as such, a simple substitution of one known sensor with another sensor, in order to 
Additionally, since Jayr’s sensor measures flexing force, by modifying it with another sensor that also measures flexing force would not adversely affect the measurement of cutting forces and lend Jayr inoperable.  Note that the sensor or accelerometer 6, as taught by Saeterbo, measures flexion and/or vibrations on the tool.
Applicant's has submitted an affidavit that offers opinion evidence by an inventor of the invention disclosed in this Application. In the affidavit, the inventor states on points 3-6 and 9 that that: 
“an accelerometer is not a viable alternative to any of the strain gauges in Jayr. Hence the skilled person would not consider to add an accelerometer in place of one of the strain gauges of Jayr since this would only reduce the possibility to accurately measure cutting forces”; since base reference Jayr:
“teaches accurately determining cutting forces during machining...by arranging strain gauges in measurement cavities, thereby increasing measurement sensitivity due to increased flexibility of the tool at the measurement location...Jayr does not discuss any need or desire to measure vibrations...all sensors disclosed in Jayr are used for the sole purpose of measuring cutting forces”; and
“an accelerometer is used for measuring vibrations and cannot be used for measuring force or static deflection” and teaching reference Staerbo:
“does not disclose that an accelerometer can be used for measuring flexion...(since) Staerbo merely states that a sensor is used that can measure flexion and/or vibration, and an accelerometer is given as an example of such sensor, i.e. a sensor that can measure at least one of these parameters but no necessarily both...and a person skilled in the art who reads this would immediately understand that an accelerometer is suggested only as means for measuring vibration, not flexion’.
First, the claim in question, claim 1, as best understood, has been rejected under 35 U.S.C. 103 as being unpatentable over Jayr et al. US 2016/0045994 (hereafter--Jayr--) in view of Saeterbo et al. US 7,908,947 (hereafter-Saeterbo--).
The Examiner notes that two interpretations of the base reference Jayr were set forth on Final Rejection sent on 02/01/2021. For simplicity purposes, the Examiner will use one of these interpretations to address Applicant’s arguments.
The Examiner notes that Jayr reference explicitly discloses the use of strain gauge sensors for the measurement of deformation ([0007]; [0021]) and torsion ([0009]; [0014]) which are caused by cutting forces, more specific tangential cutting forces, when machining. On paragraph [0062] Jayr explicitly discloses that deformation along the axis Y is primarily caused by a flexing Fc that is the main effect of the cutting force exerted on the insert holder. It is this flexing Fc or tangential cutting force that is primarily to be determined accurately in order to optimize the cutting parameters. Accordingly, Jayr’s sensor does measure flexion force or tangential cutting force by measuring the deformation of the tool.
As such, the Examiner's interpretation of the Jayr reference is as follows: Jayr discloses on Figure 13a, a cutting tool (1) for use in turning, the cutting tool comprising: a tool bar (2); a cutting head located at the tool bar and including a cutting edge (3); at least one strain gauge (732, 734): and at least another strain gauge sensor (721,722, 733, 731,723, 724) and wherein the sensor (721,722, 733, 731,723, 724) is arranged closer to the cutting edge than the strain gauge (732, 734) in an axial direction.
The Examiner notes that base reference Jayr fails to disclose that the sensor arranged closer to the cutting edge is an accelerometer.
However, teaching reference Saeterbo was brought since it discloses that it is well known in the art to have an accelerometer (6) disposed close to a cutting edge of a tool. Note that the accelerometer 8, measures flexion and/or vibrations on the tool. Also that as per definition of accelerometer, the accelerometer measures acceleration or that involved in the vibration of a machine (https:/Awww.bing.com/search?q:::accelerometer%20DEFINITION&qs:::n&form::::QBRE&sp:::-1 &ghc=t&pq=accelerometer%2Qdefinition&sc=8-4&sk=&cvid=319C3EC3AA3F4A719B471 F2E84738B78).
The Examiner notes that the statement “and/or” as disclosed by Saeterbo means that the accelerometer 6 of Saeterbo measures: 1) flexion and vibrations OR 2) flexion OR vibrations. As per definition of the term “and/or” as “used as a function word to indicated that two words or expressions are to be taken together or individually and the fact that Saeterbo explicitly set forth the term “and/or”; Saeterbo is giving a person having ordinary skill in the art the choice of either taking together: flexion AND vibrations or individually taking: flexion OR vibrations.
Accordingly, it indeed would have been obvious to a person having ordinary skill in the art at the time the Applicants invention was filed, to substitute at least one or more of the sensors (721,722, 733, 731,723, 724) which are arranged closer to the cutting edge of Jayr, with another sensor (accelerometer of Saeterbo), in order to have a predictable result of measuring flexion and/or vibrations on the tool, as a person having ordinary skill in the art would have also recognize the need to know/measure the forces close to the cutting edge. In the instant case: measuring flexion.  
Alternatively, it would also have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Jayr’s cutting tool with an additional accelerometer as taught by Saeterbo, for the added benefit of measuring vibration in addition to measuring strain or flexion.
While the opinion evidence provided by Applicant is due a modicum of weight, it is not enough to overcome the teachings within the prior art of record, see MPEP § 2145. Based on the grounds of rejections, as discussed above and on the Action sent on 02/01/2021, the Applicant’s opinion as set forth in the affidavit has been considered but is not persuasive, since as explained above, primary reference Jayr’s does indeed disclose sensors that measure at least flexion of the cutting tool and teaching reference Saeterbo does indeed teach that an accelerometer is one type of sensor that measures flexion.  Therefore, the affidavit is not persuasive.
Examiner notes that Applicant’s Remarks filed in conjunction with the Affidavit on 07/01/2021 along the same lines of Applicant’s arguments on Affidavit and as such, points out to the Examiner’s rebuttal arguments above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE N RAMOS/Primary Examiner, Art Unit 3722